Exhibit 10.43

SENIOR VICE PRESIDENT SEVERANCE AGREEMENT

THIS AGREEMENT made as of the              day of             , 2013, by and
between Hologic, Inc., a Delaware corporation, and                      (the
“Executive”).

WHEREAS, the Board of Directors (the “Board”) of the Company (as hereinafter
defined) recognizes that the possibility of a termination without Cause (as
hereinafter defined), can create significant distractions for its key management
personnel because of the uncertainties inherent in such situations;

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Executive, in
general and to ensure his or her continued and full attention, dedication and
efforts in such event without undue concern for his or her personal financial
and employment security;

WHEREAS, the Executive may have been previously entitled to severance benefits
pursuant to a separation agreement, in which case that agreement shall be
superseded and replaced by this Agreement; and

WHEREAS, in order to induce the Executive to remain in the employ of the
Company, the Company desires to enter into this Agreement with the Executive to
provide the Executive with severance benefits, in the event his or her
employment is terminated in certain circumstances, in accordance with the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

l. TERM OF AGREEMENT. This Agreement shall commence as of the date hereof, and
shall continue in effect until Executive’s employment with the Company
terminates.

2. DEFINITIONS.

2.1 ACCRUED COMPENSATION. For purposes of this Agreement, “Accrued Compensation”
shall mean an amount which shall include all amounts earned or accrued through
the Termination Date (as hereinafter defined) but not paid as of the Termination
Date, including (i) Base Salary, (ii) reimbursement for reasonable and necessary
business expenses incurred by the Executive on behalf of the Company, pursuant
to the Company’s expense reimbursement policy in effect at such time, during the
period ending on the Termination Date, and (iii) vacation pay.

2.2 BASE SALARY. For purposes of this Agreement, “Base Salary” shall mean the
greater of the Executive’s annual base salary (a) at the rate in effect on the
Termination Date or (b) at the highest rate in effect at any time during the
ninety (90) day period immediately prior to the Termination Date, and shall
include all amounts of his or her Base Salary that are deferred at the election
of the Executive under the qualified and non-qualified employee benefit plans of
the Company or any other agreement or arrangement. For avoidance of doubt, Base
Salary shall not include any bonus or portion thereof deferred under the
Company’s Bonus Deferral Program.

2.3 BONUS AMOUNT. For purposes of this Agreement, “Bonus Amount” shall mean the
average of the annual bonuses paid or that has been earned and accrued but not
paid, in each case under the Company’s Short Term Incentive Plan, during the
three full fiscal years ended prior to the Date of Termination. For avoidance of
doubt, any bonus electively deferred by the Executive pursuant to a qualified or
non-qualified plan shall be included in the Bonus Amount.



--------------------------------------------------------------------------------

2.4 CAUSE. The Company may terminate the Executive’s employment during the Term
of this Agreement for “Cause”. For purposes of this Agreement, “Cause” means
(i) disloyalty, gross negligence, willfulness conduct or breach of fiduciary
duty to the Company which results in substantial direct or indirect loss, damage
or injury to the Company; (ii) Executive’s material violation of the Company’s
Code of Conduct and other Company Codes of Conduct or other policies or
procedures that are applicable to the Executive; (iii) the commission,
indictment, plea of nolo contendere or conviction of Executive of a felony;
(iv) the breach of the Executive’s confidentiality non-competition,
non-solicitation covenants set forth in a separate written agreement between the
Company and the Executive, or (v) a violation of federal or states securities
law or regulations.

2.5 COMPANY. For purposes of this Agreement, “Company” shall mean Hologic, Inc.
and shall include its successors and assigns.

2.6 DISABILITY. For purposes of this Agreement, “Disability” shall mean a
physical or mental infirmity which impairs the Executive’s ability to
substantially perform his or her duties with the Company for a period of ninety
(90) consecutive days, and the Executive has not returned to his or her full
time employment prior to the Termination Date.

2.7 PRO RATA BONUS. For purposes of this Agreement, “Pro Rata Bonus” shall mean
an amount equal to the Bonus Amount multiplied by a fraction the numerator of
which is the number of months worked in the fiscal year through the Termination
Date and the denominator of which is 12. Any partial months shall be rounded to
the nearest whole number using normal mathematical convention.

2.8 TERMINATION DATE. For purposes of this Agreement, “Termination Date” shall
mean in the case of the Executive’s death, his or her date of death, and in all
other cases, the date specified in the Notice of Termination (as defined
herein); provided, however, that if the Executive’s employment is terminated by
the Company for Cause or due to Disability, the date specified in the Notice of
Termination shall be at least 30 days from the date the Notice of Termination is
delivered to the Executive, provided that in the case of Disability the
Executive shall not have returned to the full-time performance of his or her
duties during such period.

3. TERMINATION OF EMPLOYMENT.

3.1 TERMINATION BENEFITS. If, during the term of this Agreement, the Executive’s
employment with the Company is terminated, then the Executive shall be entitled
to the following compensation and benefits:

a. If the Executive’s employment with the Company is terminated (1) by the
Company for Cause or Disability, (2) by reason of the Executive’s death, or
(3) by the Executive, the Company shall pay to the Executive the Accrued
Compensation only.

b. If the Executive’s employment with the Company shall be terminated by Company
without Cause, then the Executive shall be entitled to each and all of the
following:

 

  i. The Company shall pay the Executive all Accrued Compensation;

 

  ii. The Company shall pay the Executive a Pro Rata Bonus; and

 

  iii. The Company shall continue to pay the Executive his or her or her Base
Salary for the fifteen (15) months in accordance with its normal payroll
practices and subject to applicable tax withholding.

 

2



--------------------------------------------------------------------------------

c. The Amounts provided for in Sections 3(a) and 3(b)(i) shall be paid in a
single lump sum cash payment within five (5) business days after the Executive’s
Termination Date (or earlier, if required by applicable law).

3.2 MITIGATION. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.

3.3 OTHER SEVERANCE BENEFITS. The severance pay and benefits provided for in
this Section 3 shall be in lieu of any other severance or termination pay to
which the Executive may be entitled under any Company severance or termination
plan, program, practice or arrangement. The Executive’s entitlement to any other
compensation or benefits shall be determined in accordance with the Company’s
employee benefit plans and other applicable programs, policies and practices
then in effect.

4. NOTICE OF TERMINATION. For purposes of this Agreement, “Notice of
Termination” shall mean a written notice from the Company of termination of the
Executive’s employment which indicate the specific termination provision in this
Agreement relied upon, if any, the effective date of termination, and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. For purposes of this Agreement, no-such purported termination shall
be effective without such Notice of Termination.

5. EXCISE TAX PAYMENTS.

a. Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided to, or for the benefit of, the Executive under any other Company plan
or agreement (such payments or benefits are collectively referred to as the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no Payment to be made or benefit to be provided to the Executive shall be
subject to the Excise Tax (such reduced amount is hereinafter referred to as the
“Limited Payment Amount”). Unless the Executive shall have given prior written
notice specifying a different order to the Company to effectuate the Limited
Payment Amount, the Company shall reduce or eliminate the Payments, by first
reducing or eliminating those payments or benefits which are not payable in cash
and then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the “Determination” (as hereinafter defined). Any notice given by the
Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive’s
rights and entitlements to any benefits or compensation.

b. An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount pursuant to the Plan and the amount of such Limited
Payment Amount shall be made by an accounting firm at the Company’s expense
selected by the Company which is designated as one of the six largest accounting
firms in the United States (the “Accounting Firm”). The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation, to the Company and the Executive
within five (5) days of the Termination Date, if applicable, or such other time
as requested by the Company or by the Executive (provided the Executive
reasonably believes that any of the Payments may be subject to the Excise Tax),
and if the Accounting Firm determines that no Excise Tax is payable by the
Executive with respect to a Payment or Payments, it shall furnish the Executive
with an opinion, at the Company’s expense, reasonably acceptable to the
Executive that no Excise Tax will be imposed with respect to any such Payment or
Payments. Within ten (10) days of the delivery of the Determination to the
Executive, the Executive shall have the right to dispute the Determination (the
“Dispute”). If there is no Dispute, the Determination shall be binding, final
and conclusive upon the Company and the Executive subject to the application of
Section 5(c) below.

 

3



--------------------------------------------------------------------------------

c. As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, the Executive either have been made or have not been made by the
Company which, in either case, will be inconsistent with the limitations
provided in Section 5(a) (hereinafter referred to as an “Excess Payment” or
“Underpayment”, respectively). If it is established pursuant to a final
determination of a court, or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved, that an Excess Payment has
been made, such Excess Payment shall be deemed for all purposes to be a loan to
the Executive made on the date the Executive received the Excess Payment and the
Executive shall repay the Excess Payment to the Company, on demand (but not less
than thirty (30) days after written notice is received by the Executive),
together with interest on the Excess Payment at the “Applicable Federal Rate”
(as defined in Section 1274(d) of the Code) from the date of the Executive’s
receipt of such Excess Payment until the date of such repayment. In the event
that it is determined by (i) the Accounting Firm, the Company (which shall
include the position taken by the Company, or together with its consolidated
group, on its federal income tax return) or the IRS, (ii) pursuant to a
determination by a court, or (iii) upon the resolution to the Executive’s
satisfaction of the Dispute, that an underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to the Executive within thirty
(30) days of such determination or resolution, together with interest on such
amount at the Applicable Federal Rate from the date such amount would have been
paid to the Executive until the date of payment.

d. Notwithstanding anything contained in this Agreement to the contrary, in the
event that, according to the Determination, an Excise Tax will be imposed on any
Payment or Payments, the Company shall pay to the applicable government taxing
authorities, as Excise Tax withholding, the amount of the Excise Tax that the
Company has actually withheld from the Payment or Payments.

6. SUCCESSORS. This Agreement shall be binding upon and shall inure to the
benefit of the Company and its permitted successors and assigns. In the event of
a merger, sale of substantially all the assets of the Company, or other sale,
divestiture, spin-out or other transfer or disposition by the Company of any
assets or business of the Company (a “Disposition”), pursuant to which the
Executive becomes employed by the successor to such business or assets and such
successor agrees to assume the Company’s obligations under this Agreement, then
such successor shall become a permitted successor and assign under this
Agreement and the Company shall be relieved of all further obligations under
this Agreement. In the event of a Disposition, pursuant to which the Executive
is offered employment by the successor to such assets or business with a Base
Salary no less than his Base Salary with Company and such successor offers to
assume the Company’s obligations under this Agreement, and the Executive does
not accept such employment, then this Agreement shall terminate immediately and
neither the Company nor any such successor shall have any obligations hereunder.
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by the Executive, his or her beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal representative.

7. ARBITRATION. Any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity hereof, (collectively,
a “Claim”) shall be settled by arbitration pursuant to the rules of the American
Arbitration Association. Any such arbitration shall be conducted by one
arbitrator, with experience in the matters covered by this Agreement, mutually
acceptable to the parties. If the parties are unable to agree on the arbitrator
within thirty (30) days of one party giving the other party written notice of
intent to arbitrate a Claim, the American Arbitration Association shall appoint
an arbitrator with such qualifications to conduct such arbitration. The decision
of the arbitrator in any such arbitration shall be conclusive and binding on the
parties. Any such arbitration shall be conducted in Boston, Massachusetts,
unless the Executive consents to a different location.

8. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be (i) delivered by hand,
(ii) transmitted by facsimile or electronic mail with receipt confirmed,
(iii) delivered by overnight courier service with confirmed receipt or
(iv) mailed by first class U.S. mail postage pre-paid and registered or
certified, return receipt requested and addressed to the respective addresses
last given by each party to the other, provided that all notices to

 

4



--------------------------------------------------------------------------------

the Company shall be directed to the attention of the Board with a copy to the
General Counsel of the Company. All notices and communications shall be deemed
to have been received on the date of delivery thereof or on the third business
day after the mailing thereof, except that notice of change of address shall be
effective only upon receipt.

9. NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company (except for any
severance or termination policies, plans, programs or practices) and for which
the Executive may qualify, nor shall anything herein limit or reduce such rights
as the Executive may have under any other agreements with the Company (except
for any severance or termination agreement). Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company shall be payable in accordance with such plan or program,
except as explicitly modified by this Agreement.

10. 409A COMPLIANCE. Notwithstanding any other provision herein to the contrary,
the Company shall make the payments required hereunder in compliance with the
requirements of Section 409A of the Code and any interpretative guidance issued
thereunder. The Company may, in its sole and absolute discretion, delay payments
hereunder or make such other modifications with respect to the timing of
payments as it deems necessary to comply with Section 409A of the Code.

11. RELEASE. The Executive agrees that, with the exception of the Accrued
Compensation due to him in accordance with the terms hereunder, that the payment
of any severance under Sections 3(b)(ii) and (iii) is subject to and conditioned
upon the execution and delivery by the Executive to the Company of a Settlement
and Release Agreement (the “Release Agreement”) in favor of the Company, its
affiliates and their respective officers, directors, employees and agents in
respect to the Executive’s employment with the Company and the termination
thereof in a form suitable to the Company and the expiration of any revocation
period provided for under the Release Agreement. Notwithstanding anything herein
to the contrary, in the event that the consideration and revocation period
provided for in the Release Agreement begins in one calendar year and could
expire in the second calendar year, then the payment provided in
Section 3(b)(ii) as well as commencement of the payment in Section 3(b)(iii)
shall be made or, if applicable, commence in the second calendar year.

12. NO EMPLOYMENT RIGHT. This Agreement does not constitute, and shall not be
construed to provide, any assurance of continuing employment. Executive’s
employment with the Company and of its Successors or Assigns is “at will” and,
subject to the terms and conditions of this Agreement, may be terminated by
Executive or the Company at any time.

13. OTHER CHANGE IN CONTROL AGREEMENT. Notwithstanding anything herein to the
contrary, if the Executive is a party to a Change of Control Agreement with the
Company and such Agreement results in the payment of benefits to the Executive
as the result of a change in control then the Executive shall receive no
compensation hereunder.

14. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in
writing, specifying such modification, waiver or discharge, and signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

15. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without giving effect to the conflict of laws principles thereof. Any action
brought by any party to this Agreement to enforce any decision of an arbitrator
made as contemplated in Section 7 above shall be brought and maintained in a
court of competent jurisdiction in the Commonwealth of Massachusetts.

 

5



--------------------------------------------------------------------------------

16. SEVERABILITY. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

17. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior severance agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof, provided, however, that any Change of
Control Agreement, option agreement, Assignment of Intellectual Property and
Non-Competition Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

Hologic, Inc. By:     Date:  

 

 

Executive

 

<Name>

Date:  

 

 

6



--------------------------------------------------------------------------------

Schedule to Senior Vice President Severance Agreement

The following is a list of our officers who are party to the Company’s Senior
Vice President Severance Agreement, the form of which is filed herewith:

Arthur Friedman

Stephen Furlong

David Harding

Rohan Hastie, Ph.D.

Carter Houghton

Zhenxue Jing

Robert Lavallee

Roger Mills

John Pekarsky

David Rudzinsky

Jay Stein

Monte Tucker

Thomas Umbel

 

7